DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 4, lines 12-13 - "100 kg/cm.  Examiner presumes “kg/m2” is in error as the subsequent ranges being listed thereafter are as “…such as between about 200 kg/cm2 and 300kg/cm2, such as at about 230kg/cm2” in line 13.  Likewise, the pressures listed on page 19, lines 2-3 also denote ranges of kg/cm2. 
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:
line 3 -.  See above.
Appropriate correction is required.
Claims 2-4 and 15-18 are is objected to because of the following informalities:
the use of the symbol "M%" is not generally used for the definition set out on Page 4, lines 6-7 (.
Appropriate correction is required.
Claim Interpretation
Regarding claims 12-13.  It is noted the limitation “obtained by the method…” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [emphasis added] In re Thorpe, 1 11 F.2d 695, 698, 227 US FQ 964, 966 (Fed, Cir. 1985). See MPEP § 21.13. Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 29 2 (Fed. Cir. 1983).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utagaki (US 2008/0072796 A1).
Regarding claim 1, Utagaki teaches a method for the production of fresh fiber cement products comprising cured fiber cement waste material (paragraphs 0019-0018), comprising the steps of: 
(a) Providing a cured fiber cement waste powder by comminuting cured fiber cement waste material (paragraphs 0080-0093, fiber reinforce cement product is divided defective articles of these products; average particle size…is not less than 15µm and not more than 50µm…divided by using grinding type mill…included a ball mill, a roller mil, a vertical mill, bowl mill); 
(b) Providing an aqueous fiber cement slurry comprising water (paragraph 0123, composition is mixed with water to give a slurry of raw materials), cementitious binder (paragraphs 0023-025, Portland cement), natural or synthetic fibers (paragraphs 0049-0067, discloses wood and paper fiber; paragraph 0107, discloses inorganic fibers) and said cured fiber cement waste powder (paragraph 0111); 
(c) Forming a green fiber cement sheet from said aqueous fiber cement slurry (paragraphs 0123-0129, slurry of raw materials is flow down on an endless felt…to give a green sheet, the sheet is removed from the making roll to give a green mat, the green mat is pressed); and 
(d) Autoclave-curing said green fiber cement sheet thereby providing a fresh fiber cement product (paragraph 0138, curing in an autoclave…raising the temperature to 150 to 180°C in 3.5 hours).
green mat is pressed with a pressure of 2 to 5 MPa).
Regarding claims 12 and 13, Utagaki further teaches an autoclave-cured fiber cement product obtained by the method according to claim 1 and further the autoclave-cured fiber cement product is a fiber cement sheet (paragraphs 0135-0138, claim 2).  Reference section 5 above regarding product-by-process limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Utagaki.
Regarding claims 2-4 and 15-18, Utagaki teaches all the elements of claim 1 as discussed above and further teaches the cured fiber cement powder is present in the aqueous fiber cement slurry in an amount of 3% to 10% by mass (paragraph 0111) of the fiber cement slurry; which overlaps the presently claimed ranges of 5M% to 40M% (for claim 2), 5M% to 25M% (for claims 3 and 15), and 5M% to 15M% (for claims 4 and 16-18).  Utagaki differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate 
Regarding claims 19-20, Utagaki teaches all the elements of claims 16 and 17 as discussed above and further teaches prior to said step (d) of autoclave-curing said green fiber cement sheet, said green fiber cement sheet is pressed (paragraphs 0129, 0133, green mat is pressed with a pressure of 2 to 5 MPa).

Claims 6-7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Utagaki as applied to claim 5 above, and further in view of Endl (US 2021/0292234 A1, having priority to 7/15/2016).
Regarding claims 6 and 7, Utagaki teaches all the elements of claim 5 as discussed above but does not teach compressing the green fiber cement sheet with a pressure of between about 100 kg/cm2 and 300 kg/[cm*]2 nor compressing the green fiber cement sheet between about 300 seconds and about 700 seconds.  However, it is submitted said processing parameters are conventional for forming fiber cement sheets.  As noted above, Utagaki teaches the green mat is pressed with a pressure between 2 and 5 MPa (paragraph 0129) and further teaches forming the green mat in a Hatschek process (paragraphs 0130-0133).  It would have been obvious for one of ordinary skill in the art at the time of filing to have optimized the 
In the same field of forming cementitious articles, Endl teaches a method and corresponding apparatus (Figure 1) for forming a building material from a slurry comprising water, cementitious binder (paragraph 0022), natural or synthetic fibers (paragraph 0019), and ground filler powder (paragraph 0024).  The slurry is used in a Hatschek process wherein the green sheet is compressed at a pressure up to 15 MPa (152 kg/cm2) for 5 minutes (paragraph 0056, pressing time is depending on number or size of sheet).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Utagaki with the compressing parameters, as taught by Kimura, since both Utagaki and Endl disclose a Hatschek process for forming cementitious articles.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.  
Regarding claim 9, Utagaki, as modified by Endl, further teaches said pressing of the green fiber cement sheet comprises compressing said green fiber cement sheet by at least one or more stack presses (16 in Figure 1, paragraph 0015 of Endl).  
Regarding claim 14, Utagaki, as modified by Endl, teaches the autoclave-cured cement product according to claim 1 and further discloses a process for producing a building material from said autoclave-cured cement product (21-22 in Figure 1; paragraph 0015, finished into multilayer flooring element blanks in a finishing line…by machining said blanks in a milling apparatus). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Utagaki, in view of Buritica (WO 2012/084677 A1, of record).
Regarding claim 10, Utagaki teaches all the elements of claim 1 as discussed above but is silent as the cured fiber cement product being air-cured.  However, curing fiber cementitious powder being comminuted from an air-cured fiber cement product.
Buritica teaches a method for the producing fiber cement products (Page 2, line 30 – Page 9, line 19) comprising air-cured fiber cement waste material (Page 5, lines 3-18).  The air-cured fiber cement waster material is ground to a particles size less than 800um using a ball mill (Page 5, lines 19-28), formed into a slurry (Table 1), and processed into a fiber cement product (Page 10, line 29 – Page 11, line 12) by a Hatschek process (Page 6, line 14 – Page 7, line 14).  As both Buritica and Utagaki relate to methods of forming fiber cement products from fiber cement waste material, one of ordinary skill in the art would have found it obvious to substitute the cement waste material of Utagaki for the air-cured fiber cement waste material, as disclosed by Buritica, with a reasonable expectation of success.  This would constitute a simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).
Regarding claim 11, Utagaki, as modified by Buritica, further teaches comminuting the air-cured fiber cement product with a pendulum mill (paragraphs 0091 of Utagaki, discloses a roller mill).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (US 4,428,775) discloses forming a fiber cement product comprising 10% to 40% waste fiber-cement .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/12/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715